Title: To James Madison from Elkanah Watson, 18 August 1819
From: Watson, Elkanah
To: Madison, James


SirAlbany. 18th Augt. 1819
Not knowing the names & residence of Presidents of Agricultural Societies in Virginia—I persuade myself You will take a pleasure in transmitting the enclosed directed to them—and this presumption must plead my appology. I am with profound respect and esteem Respectfully
Elkanah Watson
NB If not so many Societies in Virginia please to transmit One to a President in Maryland
